         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AMERICAN FEDERATION OF
 GOVERNMENT EMPLOYEES,
 ALF-CIO, LOCAL 2109,

                               Plaintiff,
                                                        Civil Action No. 19-cv-759 (TFH)
                  v.

 ROBERT WILKIE,
 Secretary of Veterans Affairs, et al.,

                               Defendants.


                                 MEMORANDUM OPINION

       This case began in March 2010, when Plaintiff American Federation of Government

Employees, AFL-CIO, Local 2109, challenged the Central Texas Veterans Health Care System’s

failure to pay overtime to Physician Assistants and Nurse Practitioners and issuance of a

memorandum to a Nurse Practitioner concerning her time management skills. After Plaintiff

prevailed in arbitration and moved the Federal Labor Relations Authority to enforce the

Arbitrator’s award, the Secretary of the Department of Veterans Affairs issued a Decision Paper

on March 21, 2013 determining that the two issues challenged by arbitration fell outside the

scope of collective bargaining under 38 U.S.C. § 7422. As a result of the Secretary’s Decision

Paper, the Federal Labor Relations Authority denied Plaintiff’s motion to enforce the arbitration.

Plaintiff challenges the Secretary’s authority and reasoning in the March 2013 Decision Paper

under the Administrative Procedures Act. The parties have filed cross motions for summary

judgment, which the Court will grant in part and deny in part.




                                                1
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 2 of 10




                                      I.   BACKGROUND

       A. Statutory Background

       Title VII of the Civil Service Reform Act, known as the Federal Service Labor-

Management Relations Statute, 5 U.S.C. § 7101, et seq., “govern[s] labor relations between

federal agencies and their employees.” Bureau of Alcohol, Tobacco & Firearms v. Fed. Labor

Relations Auth., 464 U.S. 89, 91 (1983). The Federal Service Labor-Management Relations

Statute establishes the right of federal employees to organize, the collective bargaining rights that

extend from that organization, and the avenues to resolve disputes between a union and agency.

See 5 U.S.C. §§ 7102, 7114(a)(4), 7116(a)(5) and (b)(5).

       Title 38, Section 7422 provides an exception to the applicability of the Federal Service

Labor-Management Relations Statute’s remedial scheme. Specifically,

               [C]ollective bargaining . . . in the case of [Title 38 employees] may
               not cover, or have any applicability to, any matter or question
               concerning or arising out of (1) professional conduct or competence,
               (2) peer review, or (3) the establishment, determination, or
               adjustment of employee compensation under this title.

38 U.S.C. § 7422(b). The Department of Veterans Affairs employees specified under Title 38

include physicians, dentists, podiatrist, optometrists, registered nurses, physician assistants,

expanded-duty dental auxiliaries, and chiropractors. See 38 U.S.C. § 7421(b). The Secretary of

the Department of Veterans Affairs has the sole authority to determine that “a matter or question

concerns or arises out of [] professional conduct or competence . . . [or] the establishment,

determination or adjustment of employee compensation.” 38 U.S.C. § 7422(d). Any such

decision is reviewable by a federal district court under the Administrative Procedures Act (APA),

5 U.S.C. § 701, et seq. See also Am. Fed’n of Gov’t Emps., Local 446 v. Nicholson, 475 F.3d

341, 347-48 (D.C. Cir. 2007) (Local 446).




                                                  2
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 3 of 10




       B. Factual Background

       On March 12, 2020, Plaintiff filed a grievance against the Central Texas Veterans Health

Care System (hereinafter, the Facility) alleging that hourly employees were “routinely working

past the normal tour of duty without compensation for their work.” Administrative Record (AR)

[Dkt. 28] at 10.1 The grievance was denied by the Facility and the case was submitted to an

arbitrator who held a hearing on October 19, 2010. See id. at 16. The arbitrator found for

Plaintiff and ordered the Facility to pay overtime to the aggrieved employees. Id. at 47-49. The

arbitrator also ordered that a January 2010 Memorandum of Job Expectations issued to one of

the Nurse Practitioners was issued in retaliation for her overtime request and ordered that the

Facility should remove the statement from the Nurse Practitioners proficiency report that said

she “needs to work further on her time management skills.” Id. at 49, 111-12.

        The Facility challenged the arbitrator’s decision by filing exceptions to the arbitration

award with the Federal Labor Relations Authority on March 15, 2011. Id. at 51-63. In its

exceptions, the Facility argued that the nurse practitioners and physician assistants at issue in the

grievance were Title 38 employees that are exempt from protections by the Federal Labor

Relations Authority. On August 31, 2011, the Federal Labor Relations Authority rejected the

Facility’s exceptions because they had not been raised in arbitration. Id. at 113-18.

       On January 20, 2012, Plaintiff moved to enforce the arbitration award by filing an unfair

labor practice charge with the Federal Labor Relations Authority. Id. at 355. On February 8,

2012, the Facility made a request to the Secretary of the Department of Veterans Affairs to

decide under § 7422 about whether the grievance was proper or exempt from collective



1
  All citations to the Administrative Record will reference the VA bates number, not the
electronic case filing (ECF) page number.



                                                  3
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 4 of 10




bargaining. Id. at 121-25. Plaintiff was notified of this request on March 9, 2012 and submitted

its response to the request on April 13, 2012. Id. at 366-72. The action before the Federal Labor

Relations Authority was abated for a period of three months due to the pending request with the

Secretary. Id. at 411-12. The Federal Labor Relations Authority upheld the arbitrator’s award

on March 1, 2013. Pl.’s Mem. of P. &. A. in Supp. of Mot. for Summ. J. (Pl.’s Mem.) [Dkt. 17-

1] at 9 (citing Department of Veterans Affairs, Central Texas Veterans Health Care System and

AFGE Local 2109, 67 FLRA 269 (2014)). On March 21, 2013, the Secretary issued its Title 38

Decision Paper and found that the issues in Plaintiff’s grievance were exempt from collective

bargaining. AR at 1-9.

       On March 19, 2019, Plaintiff filed this action under the Administrative Procedures Act

(APA), 5 U.S.C. § 701, et seq., challenging the Secretary’s Decision Paper. Compl. [Dkt. 1].

Both parties filed motions for summary judgment and the motions are ripe for review. 2

                                 II.    LEGAL STANDARD

       “Summary judgment is the proper mechanism for deciding, as a matter of law, whether

an agency action is supported by the administrative record and consistent with the APA standard

of review.” Chiayu Chang v. USCIS, 289 F. Supp. 3d 177, 182 (D.D.C. 2018). When

considering challenges to agency action under the APA, instead of applying Federal Rule of

Civil Procedure 56(a)’s summary judgment standard, “the district judge sits as an appellate

tribunal. The ‘entire case on review’ is a question of law.” Am. Bioscience, Inc. v. Thompson,

269 F.3d 1077, 1083 (D.C. Cir. 2001).




2
 See Defs.’ Mot. for Summ. J. [Dkt. 15]; Pl.’s Mot. for Summ. J. [Dkt. 17]; Pl.’s Mem.; Defs.’
Mem. of P. & A. in Opp’n to Pl.’s Mot. for Summ. J. [Dkt. 23-1] Pl.’s Reply to Defs.’ Opp’n to
Pl.’s Mot. for Summ. J. [Dkt. 26]; Administrative Record [Dkt. 28].



                                                4
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 5 of 10




       When reviewing an agency’s interpretation of its enabling statute and the laws it

administers, courts are guided by “the principles of Chevron U.S.A. Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837 . . . (1984).” Mount Royal Joint Venture v. Kempthorne,

477 F.3d 745, 754 (D.C. Cir. 2007). Chevron’s Step One requires a court to determine “[i]f

Congress has directly spoken to [an] issue, [if so,] that is the end of the matter.” Confederated

Tribes of Grand Ronde Cmty. v. Jewell, 830 F.3d 552, 558 (D.C. Cir. 2016) (discussing Chevron,

467 U.S. at 842-43). When Congress’s intent is unambiguous, both the agency and the Court

must honor that intent. See Lubow v. Dep’t of State, 783 F.3d 877, 884 (D.C. Cir. 2015) (quoting

Chevron, 467 U.S. at 842-43). Chevron Step Two applies when the text is silent or ambiguous.

In that case, courts must “determine if the agency’s interpretation is permissible, and if so, defer

to it.” Confederated Tribes, 830 F.3d at 558. A permissible interpretation need not be “the best

interpretation, only a reasonable one.” Van Hollen, Jr. v. FEC, 811 F.3d 486, 492 (D.C. Cir.

2016) (internal quotation marks omitted).

       Even when an interpretation is reasonable under Chevron, “agency action is always

subject to arbitrary and capricious review under the APA.” Confederated Tribes, 830 F.3d at

559. The APA requires courts to set aside agency actions that are “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). “The

scope of review under the ‘arbitrary and capricious’ standard is narrow and a court is not to

substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). An interpretation is arbitrary and capricious if

the agency “relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be ascribed to a




                                                  5
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 6 of 10




difference in view or the product of agency expertise.” Agape Church, Inc. v. FCC, 738 F.3d

397, 410 (D.C. Cir. 2013) (quoting Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43). A reviewing

court must decide whether the agency action is “within the scope of [the agency’s] lawful

authority” and supported by “reasoned decisionmaking.” Tripoli Rocketry Ass’n v. ATF, 437

F.3d 75, 77 (D.C. Cir. 2006) (internal quotation marks omitted).

                                      III.   ANALYSIS3

       The Court begins its analysis with Chevron Step One, “whether Congress has directly

spoken to the precise question at issue.” Chevron, 467 U.S. at 842. The D.C. Circuit directly

addressed this question in American Federation of Government Employees, ALF-CIO, Local 446

v. Nicholson, 475 F.3d 341, 354-55 (D.C. Cir. 2007) (Local 446), and found that analysis of

Chevron Step Two was warranted. Although the Circuit found there was no question that the

Secretary was “authorized to decide disputes over the scope of a collective bargaining

exclusion,” id. at 354, to the extent there was any ambiguity over whether the Secretary had the

authority to determine whether the specific grievance raised by the Union was exempt, the

Circuit would defer to the Secretary’s interpretation of § 7422 “if the interpretation is

reasonable,” id. at 355. In this case, there is ambiguity about whether or not Plaintiff’s

grievances clearly pertain to “professional conduct or competence” or “the establishment,

determination, or adjustment of employee compensation.” 38 U.S.C. § 7422(b). See also Nat’l

Fed’n of Fed. Emps., FD1, IAMAW, AFL-CIO v. McDonald, 128 F. Supp. 3d 159, 166-68


3
  The Court has jurisdiction over this case because it arises under the laws of the United States,
specifically the Administrative Procedures Act, 5 U.S.C. § 702, et seq., and Federal Service
Labor-Management Relations Statute, 5 U.S.C. § 7101, et seq. See 28 U.S.C. § 1331. See also
Local 446, 475 F.3d at 348-50 (holding that the district court had subject-matter jurisdiction
under 28 U.S.C. § 1331 over a challenge to a § 7422 decision). Venue is proper in this District
Court because the challenged actions took place in the District and the Defendants are located in
the District. See 28 U.S.C. §§ 1391(b) and (e).



                                                  6
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 7 of 10




(D.D.C. 2015). Therefore, the Court will consider the reasonableness of the Secretary’s

interpretation under Chevron Step Two.

           A. Overtime Payments

        Plaintiff argues that the Secretary erred in finding that the Fair Labor Standards Act

(FLSA) did not apply to Title 38 employees for two reasons. First, the FLSA was not a

“provision of title 5 or any other law pertaining to the civil service system,” and, therefore, could

modify Title 38. 38 U.S.C. § 7425(b) (emphasis added). To support the contention that the

FLSA is not a law “pertaining to the civil service system,” Plaintiff relies on two cases which do

not support the contention. First, American Federation of Government Employees, ALF-CIO,

Local 3306 v. Federal Labor Relations Authority, 2 F.3d 6, 10 (2d Cir. 1993), dealt with the

scope of protections provided to Title 38 employees during Federal Labor Relations Authority

review of peer review procedures. The Second Circuit noted in dicta that “the protections of

various civil rights statutes have been extended to” Title 38 employees, and that civil rights

statutes “are of considerably more general application than laws ‘pertaining to the civil service

system.’” Id. However, the caselaw cited by the Second Circuit to support the fact that civil

rights statutes apply to Title 38 employees did not address the question. See Henderson v.

United States Veterans Admin., 790 F.2d 436, 439 (5th Cir. 1986) (finding that “[t]he exclusive

remedy for claims of discrimination by federal employees is provided in 42 U.S.C. § 2000e–

16(a)-(e)). Plaintiff also cites Federal Air Marshals v. United States, 74 Fed. Cl. 484, 487 (Ct.

Cl. 2006), which held that the FLSA is not a “Federal personnel law,” not that it is not a law that

pertains to the civil service system.

       The Secretary reasonably found, as the D.C. Circuit held in Local 446, that payment for

“periods of overtime work . . . arises out of a matter or question of the establishment,

determination, or adjustment of employee compensation under title 38.” Local 446, 475 F.3d at


                                                  7
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 8 of 10




355. It was also reasonable for the Secretary to decide that the FLSA pertains to the civil service

and is inconsistent with Veterans Affairs overtime provisions in § 7453. The FLSA’s

requirement that employees receive overtime for hours that are “suffered and permitted” by the

employer is inconsistent with the Department of Veterans Affairs’ policy that Title 38 employees

receive overtime when it is “ordered and approved.” Compare 29 U.S.C. § 203(g) (“suffered

and permitted”) with 38 U.S.C. § 7453(e)(1) (“ordered and approved”).

       Plaintiff argues in the alternative that, even if the FLSA does not apply, Title 38

employees are permitted to submit grievances alleging a facility is not following the Department

of Veterans Affairs’ own policies and regulations and the underlying grievance alleged that the

Facility was not following the “Fair Labor Standards Act (FLSA) Coverage Determinations”

section of the Veterans Affairs Handbook. Pl.’s Mem. at 17. The Secretary argues that because

the Department of Veterans Affairs’ policies identified by Plaintiff are merely explanations of

how to apply the FLSA to non-exempt employees, a finding that it was reasonable for the

Secretary to conclude Title 38 employees were exempt from the FLSA applies equally to exempt

Title 38 employees from any internal agency policies implementing the FLSA. The Court

agrees. Plaintiff’s argument that the agency has failed to comply with its own policies is merely

another attempt to require the application of the FLSA’s overtime policy to Title 38 employees.

       Therefore, the Secretary’s decision that “overtime compensation for Nurses and

Physician Assistants in the Temple VAMC Medical Service involve issues concerning or arising

out of the establishment, determination, or adjustment of employee compensation within the

meaning of 38 U.S.C. § 7422(b)” was not unlawful. AR at 9.

       B. Time Management Statement

        Plaintiff argues that time management skills are not covered under the exception for

issues related to “professional conduct or competence,” because that exception is limited to


                                                 8
         Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 9 of 10




direct patient care or clinical competence. Pl.’s Mem. at 19. Section 7422(c) states that “for the

purposes of this section, the term “professional conduct or competence” means any of the

following: (1) Direct patient care. (2) Clinical competence.” Plaintiff points to Judge Rudolph

Contreras’s decision in National Federation of Federal Employees v. McDonald, 128 F. Supp.

3d 159, 172 (D.D.C. 2015), where he hypothesizes that a broad understanding of “direct patient

care” might allow the exception to swallow the rule. Judge Contreras explains that:

               In closing, however, the Court expresses its reservations about
               overly broad constructions of “direct patient care.” The purpose of
               the Department of Veterans Affairs Labor Relations Improvement
               Act of 1991 was to provide VA healthcare professionals with
               collective bargaining rights. See 137 Cong. Rec. S4,542–44 (Apr.
               17, 1991) (statement of Sen. Cranston). Against the backdrop of
               this general rule, the Act created certain exceptions, including one
               for “direct patient care.” But because almost everything a nurse
               does touches on “direct patient care,” construing that phrase to
               encompass even matters that are peripheral to that issue (or
               procedural proposals) risks allowing the exception to swallow the
               rule, thereby undermining the purpose of the statute itself. If any
               proposals touching on how nurses do their job would be excluded
               from collective bargaining, then what would be left for unions and
               the VA to bargain over?

Id. The Secretary responds that its decision was reasonable and consistent with prior § 7422

determinations regarding statements in an employee proficiency report.

       In earlier § 7422 decisions the Under Secretary for Health 4 found that statements in a

proficiency report regarding (1) “interpersonal relationships and customer service with co-

workers and patient families,” (2) “the employee’s substantive proficiency rating,” and (3)

“insufficient documentation of patient visits, ineffective leadership, and strained relationships

with hospital staff.” AR at 8. The Secretary reasons from those earlier decisions and a 1992


4
 The Secretary has previously delegated the authority to make § 7422 decisions to the Under
Secretary of Health. See Am. Fed’n of Gov’t Emps., AFL-CIO, Local 3669 v. Shinseki, 821 F.
Supp. 2d 337, 341 (D.D.C. 2011) (citing Local 446, 475 F.3d at 345).



                                                 9
        Case 1:19-cv-00759-TFH Document 29 Filed 10/09/20 Page 10 of 10




decision that “the proficiency rating system is a vehicle for evaluation of a nurse’s professional

competence and conduct,” id. at 9, that “substantive management statements within a proficiency

report that evaluate or criticize a nurse’s performance are precluded from the grievance

procedure by application of § 7422.” Id.

       Plaintiff is not arguing, however, that the employee’s proficiency rating is not a matter of

professional conduct or competence, but that the statement about time management skills relates

to neither direct patient care nor clinical competence, which is the definition of “professional

conduct of competence.” The Secretary’s reasoning behind his finding that the statement in Ms.

Johnston’s proficiency report was exempt from challenge does not address whether “time

management skills” involve either direct patient care or clinical competence. Instead, the

Secretary merely relies on prior decisions about details contained in proficiency reports. The

Secretary’s decision fails to consider the key aspect of the issue and instead assumes that no

aspect of a proficiency report may be grieved. See Agape Church, 738 F.3d at 410 (finding that

an agency’s action is arbitrary and capricious when the agency “failed to consider an important

aspect of the problem”). Without clear reasoning about how issues of time management are

related to direct patient care or clinical competence, the Secretary’s decision is arbitrary and

capricious and will be remanded.

                                    IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment will be granted in

part and denied in part and Plaintiff’s motion for summary judgment will be granted in part and

denied in part. A memorializing Order accompanies this Memorandum Opinion.



Date: October 9, 2020
                                                      THOMAS F. HOGAN
                                                      United States District Judge


                                                 10
